July 21, 2006

Mr. David R. Weiner
Glast, Phillips, & Murray, P.C.
13355 Noel Rd., LB 48, Ste. 2200
Dallas, TX 75240-6657

Mr. Neil E. Norquest
Rodriguez, Colvin, Chaney & Saenz, L.L.P.
4900 N. 10th Street,  Bldg.  A-2
McAllen, TX 78504-2830

RE:   Case Number:  06-0355
      Court of Appeals Number:  13-03-00520-CV
      Trial Court Number:  C-779-00-B

Style:      PHARR-SAN JUAN-ALAMO INDEPENDENT SCHOOL DISTRICT AND ITS BOARD
      OF TRUSTEES
      v.
      TURNER CONSTRUCTION COMPANY OF TEXAS

Dear Counsel:

      Today the Supreme Court of Texas granted in part the joint  motion  to
abate and remand to court of appeals to allow voluntary dismissal of  appeal
in the above-referenced case.  This case is removed from the Court's  active
docket until September 19, 2006, by which  time  the  parties  must  file  a
status report.  The Court's abatement order is enclosed.
                       Sincerely,
                       [pic]


                       Andrew Weber, Clerk


                       by Gena Pelham, Deputy Clerk

|cc:|Mr. Omar        |
|   |Guerrero        |
|   |Ms. Cathy       |
|   |Wilborn         |
|   |Ms. Lynn Rossi  |
|   |Scott           |